Citation Nr: 1223795	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the VA Out-Based Service Center in West Palm Beach, Florida.  A transcript of this hearing is of record. 
 
The issue of entitlement to service connection for a left eye disability has been raised in written contentions and sworn testimony from the Veteran and his wife as well as in statements by family members received in April 2012.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The reopened claim for service connection for a right eye disability pursuant to the adjudication below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Following a February 1972 rating decision that initially denied the claim for service connection for a right eye disability to which a timely appeal was not filed, a September 1978 deferred rating to which the Veteran was notified in October 1978 continued this denial; a timely appeal to this decision was not filed, and new and material evidence was not received within one year of notification of the February 1972 or September 1978 rating decisions. 

2.  Certain evidence and statements received since the September 1978 rating decision relates to unestablished facts necessary to establish the claim for service connection for a right eye disability and raises a reasonable possibility of substantiating this claim. 


CONCLUSIONS OF LAW

1.  The February 1972 rating and September 1978 rating decisions are final.  38 U.S.C. § 4005(c) (1970) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) (1978).  

2.  New and material evidence to reopen the claim of service connection for a right eye disability has been received; accordingly, this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted 'aggravation' of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The RO initially denied the Veteran's claim for service connection for a right eye disability in a February 1972 rating decision based on a finding that the Veteran did not have a right eye condition that was considered to be a disease or injury for which service connection could be granted.  The Veteran was notified of this decision in March 1972 but did not file an appeal.  The record does not reflect that new and material evidence was received prior to the expiration of the appeal period following the February 1972 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  Therefore, the February 1972 rating decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

A September 1978 deferred rating decision to which the Veteran was notified in October 1978 continued the denial of the claim for service connection for a right eye disability again on the basis that he did not have a right eye disability considered to be a disease or injury for which service connection could be granted.  A timely appeal to this decision was not filed and new and material evidence was not received prior to the expiration of the appeal period following the September 1978 decision.  See 38 C.F.R. § 3.156(b); Bond, supra.  As such, the September 1978 rating decision also became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  The September 1978 rating decision is the most recent adjudication denying the claim for service connection for a right eye disability on any basis.  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The RO in its February 2008 rating decision and May 2010 statement of the case found that new and material evidence had not been received to reopen the claim for service connection for a right eye disability.  Notwithstanding this determination by the RO, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Board finds that in light of the fact that the credibility of such evidence and contentions must be presumed, certain additional evidence and statements received since the September 1978 rating decision (in the form of medical evidence suggesting current right eye disability, including private clinical reports dated in June 2002 and VA outpatient treatment reports dated in April 2010 reflecting cataracts, which is not a congenital defect or disease, and statements,  some in sworn testimony to the undersigned, not previously presented detailing events and pathology in service said to represent aggravation of a preservice right eye disability) relates to unestablished facts necessary to establish the claim for service connection for a right eye disability.  As such, the claim for service connection for a right eye disability is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the remand section of this decision.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

ORDER

The claim for service connection for a right eye disability is reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

In view of the reopening of the claim, the Board believes that a VA examination is now necessary to fully assist the Veteran with his claim.  The Board also notes that a remand is necessary for initial RO consideration of additional medical evidence received in May 2012 given the fact that the Veteran expressly stated at the March 2012 hearing that he did not wish to waive initial consideration by the RO of such additional medical evidence.  38 C.F.R. § 20.1304(c).  (The waiver of RO consideration of additional evidence referenced at the beginning of this hearing only appears to apply to the statements submitted on the Veteran's behalf by family members and a duplicative statement from the Veteran received in early April 2012.) 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by an ophthalmologist.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated tests should be accomplished.  The examiner should clearly set forth the medical diagnoses for all current disorders of the right eye found on examination. 

The examiner should then offer responses to the following: 

a) For each current right eye disability shown, does such disability represent a congenital or developmental defect? 

b) For each right eye disability shown that is not a congenital or developmental defect, did such disability arise as a result of an increase in the severity of any underlying right eye disability that existed prior to service during the Veteran's period of active duty service beyond the normal progression of such disability?  (In responding to this question, the examiner is requested to specifically address the assertions by and on behalf of the Veteran that the strain from training on the rifle range aggravated a pre-service right eye disability and, in light of these assertions, the significance of service treatment reports in July 1967, September 1967, and February 1968 reflecting right eye complaints and the notation of "eye trouble" on the medical history complied at the time of the April 1969 separation examination). 

c) Disregarding any right eye disability that existed prior to service, is at least as likely as not (a 50% or higher degree of probability) that any right eye disability that did not exist prior to service is  causally related to the Veteran's period of active duty service, to specifically include an injury suffered during such service?  (In responding to this question, the examiner is requested to specifically address the significance of the service treatment reports referenced above, in particular the February 1968 service treatment report noting the presence of conjunctivitis following an injury to the right eye the prior evening). 

A detailed rationale should be furnished for all opinions. 

2.  In the interest of avoiding further remand, the RO should review the medical opinion and/or examination report obtained and ensure that an adequate opinion with rationale has been offered. 

3.  After completion of the above and any further development deemed necessary by the RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


